Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 1 of 18 PageID #: 1962




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

  BENJAMIN ADAMS,                                    )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )        No. 2:17-cv-00483-JPH-MJD
                                                     )
  J. PELTIER, et al.                                 )
                                                     )
                               Defendants.           )

                Order Granting Defendants' Motion for Summary Judgment,
  Denying Plaintiff's Motion for Summary Judgment and Directing Entry of Final Judgment

         Benjamin Adams alleges that the defendants violated his civil rights when he was an inmate

  with the Indiana Department of Correction. Specifically, Mr. Adams contends that in connection

  with prison disciplinary proceedings, the defendants discriminated against him based on his race

  in violation of the Equal Protection Clause of the Fourteenth Amendment, retaliated against him

  in violation of the First Amendment because he filed an ombudsman complaint, and violated his

  Fourteenth Amendment due process rights. The defendants include C. Feldkamp, who investigated

  Mr. Adams for suspected misconduct, J. Peltier, who served as hearing officer in the first

  disciplinary hearing, C. Penfold, who denied Mr. Adams' appeal, H. Andrews, who served as

  hearing officer in a second disciplinary hearing, and Robert Carter, Commissioner of the Indiana

  Department of Correction. Mr. Adams also claims that as a result of the disciplinary proceeding

  he was subjected to unconstitutional conditions of confinement while he was in segregation. Mr.

  Adams seeks partial summary judgment on his claims and the defendants seek summary judgment.

  For the following reasons, Mr. Adams's motion for summary judgment is denied and the

  defendants' motion for summary judgment is granted.




                                                 1
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 2 of 18 PageID #: 1963




                                  I. Summary Judgment Standard

           A motion for summary judgment asks the Court to find that a trial is unnecessary because

  there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

  as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or

  genuinely disputed, the party must support the asserted fact by citing to particular parts of the

  record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). Failure to

  properly support a fact in opposition to a movant's factual assertion can result in the movant's fact

  being considered undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P.

  56(e).

           In deciding a motion for summary judgment, the Court need only consider disputed facts

  that are material to the decision. A disputed fact is material if it might affect the outcome of the

  suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine

  dispute as to any material fact exists 'if the evidence is such that a reasonable jury could return a

  verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th Cir. 2018)

  (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

           On summary judgment, a party must show the Court what evidence it has that would

  convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

  (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

  could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

  2009). The Court views the record in the light most favorable to the non-moving party and draws

  all reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717

  (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary judgment

  because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.



                                                   2
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 3 of 18 PageID #: 1964




  2014). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh

  Circuit Court of Appeals has repeatedly assured the district courts that they are not required to

  "scour every inch of the record" for evidence that is potentially relevant to the summary judgment

  motion before them. Grant v. Trustees of Indiana University, 870 F.3d 562, 572-73 (7th Cir. 2017).

  Any doubt as to the existence of a genuine issue for trial is resolved against the moving party.

  Anderson, 477 U.S. at 255.

                                              II. Facts

         The following statement of facts has been evaluated pursuant to the standard set forth

  above. The facts are considered undisputed except as otherwise noted.

         A. Mr. Adams's Ombudsman Complaint

         Mr. Adams was approved to work in the kitchen at Plainfield Correctional Facility ("PCF")

  on January 18, 2017. Dkt. 189 ¶ 9. That same day, defendant Feldkamp and Paul Prulihere

  instructed Mr. Adams's Unit Team Manager to remove Mr. Adams from this job assignment. Id.

  ¶ 10. Mr. Adams then filed an internal ombudsman complaint against them for having him

  removed from his job. Id. ¶ 11. On January 26, 2017, Internal Investigations ordered classification

  to remove Mr. Adams from his kitchen job, stating "May Never Ever Return to Kitchen Per:

  Prulheire (Unless you want him to smuggle in HUGE amounts of drugs). Reclass him to another

  job." Id. ¶ 13. On January 31, 2017, Classification Director Ty Robbins approved Mr. Adams's

  removal from his kitchen job assignment. Id. ¶ 18.

         B. The Assault and the Internal Investigation

         Defendant Feldkamp has been the Director of Intelligence and Investigations ("I&I") at

  PCF for approximately 20 years. Dkt. 202-3, p. 1, ¶ 2. In that role, Mr. Feldkamp is responsible

  for conducting internal investigations at PCF. Id. ¶ 3. Mr. Feldkamp investigated an incident that



                                                  3
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 4 of 18 PageID #: 1965




  occurred on February 5, 2017, when an offender at PCF was assaulted by other offenders. 1 Upon

  concluding the investigation, Mr. Feldkamp issued a report (the "I&I Report") of his findings, dkt.

  202-3, p. 1 ¶¶ 3-4; dkt. 202-3, p. 6-17, including that Mr. Adams had ordered the attack.

            The injured offender initially stated that he fell. Dkt. 189, ¶ 22. After Mr. Feldkamp

  interviewed witnesses, including Mr. Adams, offender Raymond Barnett, and others, id. ¶ 5, he

  concluded that the injuries were from an assault that was coordinated by Security Threat Groups

  ("STGs"), more commonly known as "gangs." Id., p. 2 ¶ 6. He further concluded that Officer

  Nelson, the officer on duty at the time of the attack, performed deficiently. Id. Specifically, Officer

  Nelson failed to maintain appropriate boundaries and control in violation of the prohibition against

  romantic or sexual relationships between officers and offenders. Id., p. 2 ¶ 7. Id. Officers are

  required to report any romantic or sexual overtures from offenders. Id., p. 2 ¶ 8.

            Mr. Feldkamp's investigation revealed that an offender2 possessed a love note directed to

  Officer Nelson, that Officer Nelson had engaged in inappropriate social interactions with that

  offender, and that she was aware of the offender's romantic interest in her but had failed to report

  it despite being obligated to do so. Id., p. 2 ¶¶ 9-10. Officer Nelson is a white woman, and the

  offender involved is an African-American man. Id., p. 2, ¶ 11. Separately, Mr. Feldkamp found

  that Officer Nelson failed to maintain proper control over Mr. Adams, permitting him to remain

  outside his cell during count and to assign work details to other offenders. Id., p. 3, ¶ 12-14; dkt.

  202-3, p. 11. Mr. Adams is also an African-American man. Id., p. 3 ¶ 15. As a result of the

  investigation, Officer Nelson left IDOC employment. Id., p. 3 ¶ 17.




  1   Mr. Adams asserts that the offenders got into a fight.
  2   The parties' materials do not identify this offender by name.
                                                     4
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 5 of 18 PageID #: 1966




         Mr. Feldkamp interviewed Mr. Barnett, who is also an African-American man. Mr.

  Feldkamp asked Mr. Barnett if Officer Nelson had been "flirty" with him, and stated "please don't

  take this the wrong way, but she [Officer Nelson] clearly favors Black gentlemen, and there was

  some speculation that she might even have a boyfriend." Id., p. 3 ¶ 17. Mr. Feldkamp testified that

  he asked this question because Officer Nelson had exhibited inappropriate boundaries with one

  African-American offender and had failed to report his romantic interest in her, and had failed to

  exercise appropriate control over Mr. Adams. Id., p. 3 ¶ 18. Mr. Feldkamp testified that he did so

  in order to investigate the extent of Officer Nelson's misconduct, and not because he has any

  objection to white women dating African-American men. Id., p. 4 ¶ 19.

         Mr. Feldkamp concluded that Mr. Adams was a member of an STG known as the Vice

  Lords and that the offender who carried out the attack was a member of an STG known as the

  Almighty Gaylords ("AGL"). Id., p. 4 ¶ 20. Id. Although AGL's members are primarily white and

  the Vice Lords's members are primarily African-American, Mr. Feldkamp understood from his

  experience that they often coordinate their activities. Id.

         Mr. Feldkamp concluded that the offender who had been attacked had been paying

  protection money to Mr. Adams and/or the Vice Lords, and that Mr. Adams had ordered the AGL

  member to attack that offender when the protection payments stopped. Id., p. 4 ¶ 21, p. 7-8. Mr.

  Feldkamp stated that his conclusions reflect his sincere belief, formed after a thorough and

  professional investigation. Id., p. ¶ 22. Mr. Feldkamp testifies that they were not motivated by any

  racial or retaliatory animus, and Mr. Feldkamp harbors none. Id., p. 4-5 ¶¶ 23-24.

         C. The Conspiracy Charge, Sanctions, and Reclassification Proceedings

         Based on the investigation, Mr. Adams was charged with Conspiracy to Assault under case

  number IYC 17-03-0078 (the "Conspiracy Charge"). Dkt. 122, ¶ 35. The Conspiracy Charge was



                                                    5
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 6 of 18 PageID #: 1967




  first heard by Disciplinary Hearing Officer ("DHO") Peltier in a disciplinary hearing on March 16,

  2017. See Adams v. Superintendent, 2:17-cv-00546-JMS-MJD, dkt. 10-1 (S.D. Ind. Aug. 27, 2018)

  ("Adams I"). 3 DHO Peltier did not allow live witnesses to testify and credited Mr. Feldkamp's

  statement over Mr. Adams's statements. Dkt. 189, ¶ 45. Mr. Adams was found guilty and

  sanctioned with one year of disciplinary segregation, among other things. Adams I. Officer Penfold

  denied Mr. Adams's appeal. Dkt. 189, ¶ 51.

            On October 11, 2017, Mr. Adams was granted a rehearing of his conviction on the

  Conspiracy Charge. See Adams I. At the rehearing, DHO Andrews denied Mr. Adams's request

  for live witnesses and physical evidence. Dkt. 189 ¶ 58. After the rehearing, Mr. Adams was again

  found guilty of Conspiracy to Assault and sentenced to a year in disciplinary segregation. See

  Adams I, dkt. 10-2. Warden Richard Brown denied Mr. Adams's appeal. Dkt. 189, ¶ 59. Mr. Adams

  challenged this proceeding in this Court in a petition for a writ of habeas corpus. See Adams I. His

  petition was granted, and the disciplinary sanctions were vacated. Id. dkt. 20, 21.

            Shortly after Mr. Adams's initial conviction on the Conspiracy Charge, on March 22, 2017,

  Mr. Adams was reclassified from PCF to Department-Wide Restrictive Housing. Dkt. 202-1, p. 5.

  He was reclassified because, in a period of less than one year, he had committed eight different

  conduct violations. Id. The defendants assert that Mr. Adams was not placed in disciplinary

  segregation due to any single incident. Dkt. 202-1, p. 1 ¶ 6.

            Offenders on segregation are kept on 23-hour lockdown. Dkt. 189, ¶ 53. They are not

  allowed commissary and have limited access to hygiene items. Id. The food portions are smaller

  than those in general population, and there are no religious services, limited phone calls, and

  limited human contact. Id.



  3
      The Court takes judicial notice of the files in Case No. 2:17-cv-546-JMS-MJD.
                                                    6
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 7 of 18 PageID #: 1968




                                            III. Discussion

          A. Heck Bar

          As an initial matter, the defendants argue that Mr. Adams's claims are barred by the

  doctrine recognized in Heck v. Humphrey, 512 U.S. 477, 487 (1994) that "when a state prisoner

  seeks damages in a § 1983 suit, the district court must consider whether a judgment in favor of the

  plaintiff would necessarily imply the invalidity of his conviction or sentence." Id. If it would, "the

  complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence

  has already been invalidated" through channels such as direct appeal or a writ of habeas corpus.

  Id. Heck applies to challenges to prison disciplinary convictions that resulted in the deprivation of

  good time credit and therefore impact the duration of a prisoner's sentence, like Mr. Adams's

  conviction on the Conspiracy Charge. Edwards v. Balisok, 520 U.S. 641, 648 (1997).

          Because Mr. Adams's conviction on the Conspiracy Charge was ultimately vacated,

  however, it has already been invalidated so Heck does not bar a challenge to any other adverse

  consequence Mr. Adams suffered because of it. Defendants contend that the only harm Mr. Adams

  alleges in this case – his time in segregation – was not the result of the Conspiracy Charge, but

  was the result of a reclassification decision that was based a number of disciplinary violations.

  Defendants further contend that this lawsuit is barred by Heck because Mr. Adams's success in this

  case would necessarily imply the invalidity of the reclassification decision. But the stated purpose

  of Heck is to prevent a civil rights proceeding from interfering with the validity of a criminal or

  disciplinary conviction that impacts a prisoner's sentence. 512 U.S. at 487. The defendants provide

  no reason that Heck should apply to the reclassification decision here, and the Court can discern

  none.




                                                    7
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 8 of 18 PageID #: 1969




          The defendants also assert that Mr. Adams's reclassification was affirmed by this Court in

  Adams v. Warden, 2:18-cv-294-JMS-MJD (S.D. Ind.). But that case involved Mr. Adams's habeas

  corpus challenge to a trafficking charge against him. Id., dkt. 17. The Court did not address Mr.

  Adams's reclassification to disciplinary segregation. Further, since a habeas petition requires a

  challenge to the fact or duration of one's confinement, Mr. Adams could not have challenged the

  reclassification in a habeas case. Washington v. Smith, 564 F.3d 1350, 1350 (7th Cir. 2009) ("a

  habeas corpus petition must attack the fact or duration of one's sentence; if it does not, it does not

  state a proper basis for relief").

          Finally, the defendants suggest that because Mr. Adams was reclassified to segregation

  based on multiple conduct reports, he cannot show that the time he spent in segregation challenged

  in this case was the result of any misconduct in the course of pursuing the Conspiracy Charge. But

  the Conspiracy Charge was one of the conduct reports used to support his reclassification. See dkt.

  202-1, p. 5 (referencing a March 16, 2017 conviction for "A100 Violation of Any Law"). There is

  at least a dispute of fact regarding whether, without that charge, he would have been reclassified.

          Because Heck does not bar Mr. Adams's challenge, the Court will proceed to address the

  merits of Mr. Adams's claims.

          B. Discrimination Claims

          Mr. Adams argues that he was discriminated against based on his race. The Fourteenth

  Amendment prohibits states from denying individuals equal protection of the law. City of Cleburne

  v. Cleburne Living Center, 473 U.S. 432, 439 (1985). To establish his equal protection claim, Mr.

  Adams must show that he (1) is a member of a protected class, (2) he is otherwise similarly situated

  to members of an unprotected class, and (3) he was treated differently from members of the

  unprotected class. Brown v. Budz, 398 F.3d 904, 916 (7th Cir. 2005). To determine whether



                                                    8
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 9 of 18 PageID #: 1970




  individuals are similarly situated, "courts ask whether the other [individuals'] situations were

  similar enough to the plaintiff's that it is reasonable to infer, in the absence of some other

  explanation, that the different treatment was a result of race or some other unlawful basis." Howell

  v. Wexford Health Sources, Inc., -- F.3d --, 2021 WL 405006, *6 (7th Cir. Feb. 5, 2021) (internal

  quotation omitted). "This inquiry is flexible, common-sense, and factual. It asks, essentially, are

  there enough common features between the individuals to allow a meaningful comparison?" Id.

  "While … comparability … is a context-dependent question often suitable for a jury, when the

  facts of a case suggest that no reasonable jury could see enough commonality for a meaningful

  comparison between the [inmates], summary judgment is appropriate." Id.

                 1. Mr. Feldkamp

         Mr. Adams contends that Mr. Feldkamp investigated and pursued disciplinary charges

  against him because Mr. Adams is African American. Mr. Feldkamp argues that his investigation

  and findings were not motivated by Mr. Adams's race, but were the result of a thorough and

  objective investigation. Mr. Adams argues that Mr. Feldkamp's conclusions were false – including

  the time of the assault, the housing unit of the offenders involved, and whether Mr. Adams had

  been extorting the injured offender. Dkt. 189, ¶ 26-36. Mr. Adams also argues that the fight at

  issue was between two white offenders, neither of which were sent to segregation, that the offender

  who was injured was not charged with fighting, and that the offender who committed the assault

  received lower sanctions than he did. Dkt. 217, p. 22.

         Mr. Adams has not designated evidence of similarly situated individuals that would allow

  a reasonable jury to infer that Mr. Feldkamp discriminated against him because of his race. Mr.

  Adams argues that Kenneth Garretson, the white offender who was found to have committed the

  assault, did not receive sanctions as severe as those he received. But Mr. Adams has not designated



                                                   9
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 10 of 18 PageID #: 1971




   evidence showing that Mr. Feldkamp imposed or caused to be imposed the sanction upon either

   inmate. Mr. Feldkamp wrote a report of investigation of incident charging Mr. Adams with

   Conspiracy to Assault. Dkt. 207-1 p. 18. According to his report of investigation, Mr. Feldkamp

   intended to charge Mr. Adams and Mr. Garretson with the 100A offense of Criminal Gang

   Activity. Dkt. 202-3 p. 14. Mr. Feldkamp did in fact charge Mr. Adams with 100A Criminal Gang

   Activity, Adams I, dkt. 10-1,4 but there is no evidence regarding the charge against Mr. Garretson.

   Mr. Feldkamp's report of investigation also contained a request that "aggravated circumstance be

   cited in the event of a guilty verdict . . . as well as restitution for the medical costs from the

   offender's serious injury." Dkt. 207-1 p. 18. There is no evidence regarding whether Mr. Feldkamp

   made a similar recommendation as to Mr. Garretson.

          DHO Peltier performed Mr. Adams's disciplinary hearing. See Adams I, dkt. 10-1. DHO

   Andrews performed the rehearing. Dkt. 209-1 p. 26. Mr. Adams has designated no evidence

   regarding who performed Mr. Garretson's disciplinary hearing and imposed disciplinary sanctions

   against him. There is therefore no evidence that Mr. Feldkamp either himself treated Mr. Adams

   different, or caused him to be treated different, than Mr. Garretson. See Colbert v. City of Chicago,

   851 F.3d 649, 657 (7th Cir. 2017) (a defendant can only be liable for the actions or omissions in

   which he personally participated).

          Mr. Adams next argues that Mr. Feldkamp charged him with conspiracy to commit assault

   but did not charge the injured offender with any disciplinary infraction. Mr. Adams and the injured

   offender, however, were not similarly situated because the injured offender was found to be the




   4For the Rehearing, Mr. Adams was charged with Conspiracy/Aiding Assault and Battery with
   Serious Bodily Injury. Adams I, dkt. 10-3.
                                                    10
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 11 of 18 PageID #: 1972




   victim of the assault. This is a sufficient difference between Mr. Adams and the injured offender

   that no reasonable jury would infer that they were similarly situated.

          Mr. Adams next argues that several of Mr. Feldkamp's statements and actions are evidence

   of discriminatory intent, including: his statement to Mr. Barnett that Officer Nelson "favors Black

   gentlemen", dkt. 202-3, p. 3 ¶ 17; his email to Mr. Andrews stating, "Bro I thought you were 'big

   time.' Pimp to pimp, playa to playa you ain't show out on this one. Yo game is lame."; dkt. 189,

   ¶ 63; and his comment and facial expression in reaction to seeing Mr. Adams's tattoo of the

   continent of Africa. Dkt. 189 at 5 ¶ 39.

          While direct evidence may be used to establish discrimination in an Equal Protection claim,

   Williams v. Seniff, 342 F.3d 774, 788 (7th Cir. 2003), stray inappropriate comments are not

   sufficient to do so, see Davis v. Time Warner Cable of Southeastern Wisconsin, L.P., 651 F.3d

   664, 667 (7th Cir. 2011) (supervisor displayed a "motivational" sign bearing the tagline

   "Clebonics" and commented that an African–American's telephone demeanor was "too

   urban"); Ellis v. United Parcel Service, Inc., 523 F.3d 823, 829 (7th Cir. 2008) ("Ellis points

   to comments Baker made that 'there are plenty of good sisters out there' and that Ellis was a 'sell-

   out’ and Craft's purported remark that by 'dating a white girl from the phone center' Ellis was

   'messing up his career.'").5 The actions and comments that Mr. Adams attributes to Mr. Feldkamp

   do not support an inference of discriminatory intent.

          Mr. Feldkamp is therefore entitled to summary judgment on Mr. Adams' race-

   discrimination claim.




   5 While the Court relies on employment discrimination cases, the Seventh Circuit has made "clear
   that the same standards for proving intentional discrimination apply to Title VII and § 1983 equal
   protection claims." Williams, 342 F.3d at 778 n.13 (citing cases).

                                                   11
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 12 of 18 PageID #: 1973




                  2. The Other Defendants

          Mr. Adams testified that his claims against Mr. Andrews, Mr. Penfold, and Mr. Peltier are

   based on their deference to Mr. Feldkamp's investigatory findings. Dkt. 217, p. 61:17-19, 66:3-5,

   67:11-18; 75:21-78:1 (Penfold); 83:17-86:6 (Peltier). There is no designated evidence to support

   a discrimination claim against Mr. Feldkamp or showing that any of these defendants treated any

   other offender differently than Mr. Adams because of his race. Mr. Peltier conducted Mr. Adams's

   disciplinary hearing, dkt. 189 ¶ 45, Mr. Penfold denied Mr. Adams's appeal of his disciplinary

   hearing, dkt. 189 ¶ 51, and Mr. Andrews conducted the rehearing, dkt. 189 ¶ 58. As explained

   above, there is no designated evidence regarding who conducted Mr. Garretson's disciplinary

   proceedings or how the proceedings were resolved. Finally, because Mr. Adams's discrimination

   claims fail, his claim that Robert Carter's failure to train resulted in the discrimination also fails.

   See Windle v. City of Marion, 321 F.3d 658, 663 (7th Cir. 2003) ("[A] plaintiff must prove that the

   individual officers are liable on the underlying substantive claim in order to recover damages from

   a municipality under either a failure to train or failure to implement theory.").

          These defendants are therefore entitled to summary judgment on Mr. Adams's

   discrimination claims.

          B. Retaliation

          The defendants also move for summary judgment on Mr. Adams's retaliation claim. To

   prevail on a First Amendment retaliation claim, Mr. Adams must show that "(1) []he engaged in

   activity protected by the First Amendment; (2) []he suffered a deprivation that would likely deter

   First Amendment activity; and (3) the protected activity []he engaged in was at least a motivating

   factor for the retaliatory action." Archer v. Chisholm, 870 F.3d 603, 618 (7th Cir. 2017) (internal

   citations omitted).



                                                     12
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 13 of 18 PageID #: 1974




                   1. Protected Activity

           Here, the defendants do not dispute that Mr. Adams has satisfied the first element of his

   retaliation claim. His ombudsman complaint was protected by the First Amendment. See Perez v.

   Fenoglio, 792 F.3d 768, 783 (7rh Cir. 2015) ("filing a non-frivolous grievance is a constitutionally

   protected activity sufficient to support a retaliation claim").

                   2. Deprivation Likely to Deter First Amendment Activity

           The defendants also do not contest that Mr. Adams suffered a deprivation that would likely

   deter First Amendment activity. Mr. Adams spent significant time in segregation, which is a

   deprivation that is likely to deter First Amendment activity. See Babcock v. White, 102 F.3d 267,

   274 (7th Cir. 1996) (classifying an inmate to segregation for one year for filing grievances states

   a retaliation claim).

                   3. Motivating Factor

           The defendants argue that Mr. Adams's protected activity was not a motivating factor in

   any action taken against him.

           To prove his First Amendment retaliation claim, Mr. Adams must show that his protected

   activity was the cause of the retaliatory action. He can do so by showing that the "protected activity

   was 'at least a motivating factor' for the retaliatory action." Thomas v. Anderson, 912 F.3d 971,

   976 (7th Cir. 2018) (quoting Perez, 732 F.3d at 783).

           Mr. Adams contends that he was retaliated against for filing an ombudsman complaint

   regarding his removal from his kitchen job. Mr. Adams filed the ombudsman complaint on January

   18, 2017. Dkt. 189 ¶ 11. Mr. Feldkamp filed the first conduct report on the Conspiracy Charge on

   February 5, 2017. Dkt. 207-1 p. 6. "Suspicious timing will rarely be sufficient in and of itself to

   create a triable issue." Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th Cir. 2012) (internal



                                                    13
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 14 of 18 PageID #: 1975




   quotations and citations omitted). A plaintiff may support a reasonable inference of retaliatory

   animus with the overall "chronology of events." E.g., Mays v. Springborn, 575 F.3d 643, 650 (7th

   Cir. 2009) ("Mays presented a chronology of events from which retaliation could be inferred;

   almost immediately after making his protected complaint about strip searches, the guards subjected

   him to a much more onerous search."). But "[f]or an inference of causation to be drawn solely on

   the basis of a suspicious-timing argument, we typically allow no more than a few days to elapse

   between the protected activity and the adverse action." Kidwell, 679 F.3d at 966. More than two

   weeks passed between Mr. Adams's ombudsman complaint and the disciplinary charges against

   him. This is too long of a gap to allow an inference of retaliatory motive based on timing alone.

   Mr. Feldkamp is therefore entitled to summary judgment on Mr. Adams's retaliation claim.

                  2. Other Defendants

          As with his discrimination claim, Mr. Adams testified that his claims against Mr. Andrews,

   Mr. Penfold, and Mr. Peltier are based on their reliance on Mr. Feldkamp's report of investigation.

   Dkt. 217, p. 61:17-19, 66:3-5, 67:11-18; 75:21-78:1 (Penfold); 83:17-86:6 (Peltier). Mr. Adams

   points to no evidence that any of these defendants were even aware of his ombudsman complaint.

   See Daugherty v. Page, 906 F.3d 606, 610 (7th Cir. 2018) ("vague and confusing testimony" that

   the plaintiff named the defendant at some point in a grievance with no evidence that the defendant

   even knew about it was not enough to support a retaliation claim). Further, these defendants'

   actions—Mr. Peltier's disciplinary hearing decision, Mr. Penfold's denial of the appeal, and Mr.

   Andrews's rehearing decision—were even more separated in time from the ombudsman complaint

   than Mr. Feldkamp's conduct report. Mr. Adams therefore has not made a prima facie case of

   discrimination against these defendants. Finally, like the discrimination claim, because Mr.

   Adams's retaliation claim fails, his failure to train claim against Mr. Carter must also be dismissed.



                                                    14
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 15 of 18 PageID #: 1976




   Accordingly, there is no evidence to support an inference of separate retaliatory animus by these

   defendants and they are entitled to summary judgment on Mr. Adams's retaliation claims.

          C. Due Process

          When Mr. Adams challenged his disciplinary conviction on the Conspiracy Charge,

   another judge of this Court found that his due process rights had been violated. See Adams I. But

   the applicable due process analysis in that case was based on Mr. Adams's deprivation of good

   time credits. See id. Because the Conspiracy Charge was expunged, those good time credits have

   been restored and the only injury Mr. Adams challenges here is the time he spent in segregation.

          The Court performs a two-step analysis when considering a procedural due process claim

   in this context. Isby v. Brown, 865 F.3d 508, 524 (7th Cir. 2017). First, the Court must determine

   whether the plaintiff was deprived of a protected liberty interest. Id. Then the Court considers

   "what process was due under the circumstances." Id. In Sandin v. Conner, 515 U.S. 472, 484

   (1995), the Supreme Court explained due process protections "will be generally limited to freedom

   from restraint which, . . . imposes atypical and significant hardships on the inmate in relation to

   the ordinary incidents of prison life." Id. "In the absence of such 'atypical and significant'

   deprivations, the procedural protections of the Due Process Clause will not be triggered." Lekas v.

   Briley, 405 F.3d 602, 608 (7th Cir. 2005).

          Even if due process protections are triggered when an inmate is placed in disciplinary

   segregation, "the requirements of informal due process leave substantial discretion and flexibility

   in the hands of prison administrators." Westefer v. Neal, 682 F.3d 679, 685 (7th Cir. 2012).

   Informal due process requires only that the inmate be given an "opportunity to present his views"—

   not necessarily a full-blown hearing. Id. If the prison holds a hearing, inmates do not have a

   constitutional right to call witnesses or to require prison officials to interview witnesses. Id.



                                                    15
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 16 of 18 PageID #: 1977




            Here, Mr. Adams spent a significant time in segregation and has testified as to the harsh

   conditions he experienced there. A reasonable jury might conclude that he was deprived of a

   protected liberty interest. But Mr. Adams was provided a hearing before his placement in

   segregation on the Conspiracy Charge and the opportunity to present his views. While this hearing

   did not satisfy the requirements of due process when revoking good time credits and therefore

   impacting the length of his sentence, there is no evidence to support a conclusion that the hearing

   on the Conspiracy Charge was insufficient to satisfy the requirements of informal due process for

   placement in segregation. The defendants are therefore entitled to summary judgment on this

   claim.

            D. Eighth Amendment Claims

            The parties also seek summary judgment on Mr. Adams's Eighth Amendment claims. The

   defendants argue that they cannot be held liable because they had no control over the conditions

   of Mr. Adams's confinement in disciplinary segregation. "Individual liability under § 1983…

   requires personal involvement in the alleged constitutional deprivation." Colbert, 851 F.3d at 657

   (internal quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983)

   ("Section 1983 creates a cause of action based on personal liability and predicated upon fault. An

   individual cannot be held liable in a § 1983 action unless he caused or participated in an alleged

   constitutional deprivation.... A causal connection, or an affirmative link, between the misconduct

   complained of and the official sued is necessary.")). Mr. Adams has admitted that Mr. Andrews

   (Adams Dep. at 70:21-71:1), Mr. Penfold (id. at 78:20-79:1), Mr. Carter (id. at 83:12-16), and Mr.

   Peltier (Id. at 96:22-97:2) had no control over the conditions he experienced in disciplinary

   segregation. And he testified that he has no evidence that Mr. Feldkamp did. (Id. at 52:24-53:23).




                                                   16
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 17 of 18 PageID #: 1978




   Because the defendants played no role in the conditions Mr. Adams experienced when he was in

   segregation, they are entitled to summary judgment on his Eighth Amendment claims.

                                           IV. Conclusion

          For the foregoing reasons, Mr. Adams's motion for summary judgment, dkt. [188], is

   denied. The defendants' motion for summary judgment, dkt. [199], is granted. Mr. Adams's

   motion for leave to add corrections, dkt. [212], is granted to the extent that his supplemental

   declaration has been considered. Judgment consistent with this Order shall now issue.

   SO ORDERED.

   Date: 3/19/2021




                                                 17
Case 2:17-cv-00483-JPH-MJD Document 234 Filed 03/19/21 Page 18 of 18 PageID #: 1979




   Distribution:

   BENJAMIN ADAMS
   2501 Brookside Avenue
   Apartment Rear
   Indianapolis, IN 46218

   Michael J. Blinn
   INDIANA ATTORNEY GENERAL
   michael.blinn@atg.in.gov




                                        18
